DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 11/20/2020. Claims 1, 11, 20 have been amended. Claims 21-24 have been added. Claims 1, 3, 5-11, 13, 15-24 are presented for examination.
Claims 1, 3, 5-11, 13, 15-20, 22-24 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Pingping Wang (Ltd. Recog. No. L1157) on 02/11/2020.
The application has been amended as follows: 
Claim 21 is canceled.

Allowable Subject Matter
Claims 1, 3, 5-11, 13, 15-20, 22-24 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches a QA system, transforming medical records into acyclic graphs, and replacing a record element of a new medical record. However, they fail to expressly teach or suggest, either alone or in combination, the features found within the independent claims, in particular: “replacing, by the cognitive system, the existing record element of the one of the corpus of prior medical records with the record element of the new medical record,“ “updating, by the cognitive system, an acyclic graph corresponding to the amended existing medical record,” and “providing, by the cognitive system implementing the QA system, the updated acyclic graph to the user as a first answer to the first question,” as recited in the claims.
The closest prior art of record is as follows:
Bagchi et al. (U.S. Patent App. Pub. No. US 2012/0258680 A1), 
“Automated interviews on clinical case reports to elicit directed acyclic graphs” (doi: 10.1016/j.artmed.2011.11.007, hereinafter referred to as “Luciani”), 
Finn et al. (U.S. Patent App. Pub. No. US 2016/0125169 A1), 
Verbeek (U.S. Patent Pub. No. US 2013/0262364 A1), and
Sadeghi et al. (U.S. Patent App. Pub. No. US 2014/0278448 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317.  The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626